DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 8 and 12 are sufficient to overcome the 112 rejections from the previous action.
 	
Claims 1-16 are pending. 

Response to Arguments
Applicant argues the 102/103 rejections, on page 8, in view of Morsi (US 2016/0051263), stating that the prior art allegedly doesn’t teach “the expandable assembly capable of being changed from a retracted state to an expanded state, and returned to the retracted state”, as the now-amended independent claims recite. The examiner has fully considered applicant’s argument, and while Morsi alone does not teach this, applicants amendment to the independent claims results in a change of claim scope. Therefore, the updated requisite search resulted in additional prior art which, in combination with Morsi, still rejects the amended limitations. See claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi (US 2016/0051263) in view of Steinke et al., (US 2005/0096647).
Regarding Claim 1, Morsi teaches a steerable guide wire (Fig. 1A, (114)) for use in a catheter assembly (seen in Fig. 1A at (100)) comprising:
a.    a distal end expandable assembly (Fig. 1A and Fig. 2, showing the expandable assembly (102)), wherein said expandable assembly is capable of being changed from a retracted state (as seen in Fig. 1A-1B where (102) is in a retracted state) to an expanded state (wherein Fig. 2 shows (102) in an expanded state) and wherein said expandable assembly is arranged in a substantially conical configuration (Fig. 2, wherein (102) is in a substantially conical configuration);
b.    a pivotable joint (Fig. 1A, (104)) connecting said expandable assembly (102) to said guide wire (Fig. 1A, (114)).
While Morsi teaches an expandable assembly, Morsi does not explicitly teach said expandable assembly being changed from a retracted state to an expanded state, and returned to the retracted state.
In related prior art, Steinke teaches a steerable guidewire used with a catheter assembly (Steinke Fig. 31) wherein the expandable assembly is capable of being changed from a retracted state to an expanded state, and returned to the retracted state (Steinke [0118] wherein the catheter assembly system (190) radially expands from a retracted state, then the expanded 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the expandable assembly of Morsi, to include capability of returning to the retracted state from the expanded state, as taught by Steinke, for the motivation of capturing debris (Steinke [0118]) as well as having a smaller profile configuration (Steinke [0120]) to allow removing/relocating the expandable assembly within the patient’s vasculature.

Regarding Claim 2, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly (Morsi Fig. 1A, (102)) is retrievable and resiliently deformable in a retrievable configuration (Morsi [0013] wherein the expandable assembly is used to temporarily occlude and is resiliently deformable, having an original configuration and a deformed configuration which are reversible).

Regarding Claim 3, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly comprises a membrane wherein said membrane is made of a shape memory material (Morsi [0037] wherein the expandable assembly is made of memory material) and has a net-like filter structure ([0053] wherein the expandable assembly membrane is mesh, thus is a net-like filter structure).
While Morsi teaches the membrane, Morsi doesn't explicitly teach the membrane is an impermeable membrane. However, Morsi does teach ([0053]) that the membrane has multiple pores in the mesh, and the pore size can be varied to whatever desired size. Therefore 

Regarding Claim 4, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1. While Morsi doesn't explicitly teach wherein said expandable assembly has "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion", the provided disclosure states the claimed invention's "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion" is a result effective variable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion", for the purpose of determining the most ideal expansion in the blood vessel in question, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 5, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly (Morsi Fig. 1A, (102)) is configured to adhere to the inner wall of a vessel lumen by means of at least one adhesive component (Morsi [0011] wherein the expandable assembly has adherent (adhesive) focal scaffolding).

Regarding Claim 6, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein the pivotable joint (Morsi Fig. 1A, (104)) of said guide wire (Morsi Fig. 1A, (114)) allows for deflecting the expandable assembly in two or three dimensions relative to said guide wire (as seen in Morsi Fig. 2 and [0036] where (104) allows self-expanding into three-dimensional configurations).

Regarding Claim 7, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 6, wherein said pivotable joint (Morsi Fig. 1A, (104)) is selected from the group consisting of: non-axial joint, uniaxial joint, biaxial joint, multiaxial joint (wherein the joint (104) is at least a uniaxial, or non-axial, joint as seen in Morsi Fig. 1A).

Claims 8, 10-11 and 16 are rejected under35 U.S.C. 103 as being unpatentable over Morsi (US 2016/0051263) in view of Steinke et al., (US 2005/0096647), and further in view of Obermiller et al., (US 2010/0106178) and Brandeis (US 2011/0046543).
Regarding Claim 8, Morsi teaches a catheter assembly comprising
a.    a first tube (Morsi Fig. 1B, (120)),
b.    a guide wire (Fig. 1A, (114)) located within said first tube (120), the guide wire (114) comprising:
a distal end expandable assembly (Fig. 1A, (102)), wherein said expandable assembly (102) is capable of being changed from a retracted state (as seen in Fig. 1A-1B where (102) is in a retracted state) to an expanded state (wherein Fig. 2 shows (102) in an expanded state) and 
and a pivotable joint (Fig. 1A, (104)) connecting said expandable assembly (102) to said guide wire (114),
wherein said guide wire (Fig. 1A, (114)) is located in a second tube (Fig. 1A, (116)) positioned within said first tube (120).
While Morsi teaches an expandable assembly, Morsi does not explicitly teach said expandable assembly being changed from a retracted state to an expanded state, and returned to the retracted state.
In related prior art, Steinke teaches a steerable guidewire used with a catheter assembly (Steinke Fig. 31) wherein the expandable assembly is capable of being changed from a retracted state to an expanded state, and returned to the retracted state (Steinke [0118] wherein the catheter assembly system (190) radially expands from a retracted state, then the expanded circumferential array is capable of collapsing (returning to the retracted state). This is true for other embodiments of Steinke’s device as well [0120]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the expandable assembly of Morsi, to include capability of returning to the retracted state from the expanded state, as taught by Steinke, for the motivation of capturing debris (Steinke [0118]) as well as having a smaller profile configuration (Steinke [0120]) to allow removing/relocating the expandable assembly within the patient’s vasculature.
Morsi in view of Steinke teaches first and second tubes, but does not explicitly teach wherein said first and/or second tube is made of or covered with a non-sticking material 
In related prior art, Obermiller teaches a catheter assembly with an expandable assembly (seen in Obermiller Fig. 4A-4B) wherein said first and/or second tube is made of or covered with a non-sticking material comprising polytetrafluoroethylene (PTFE) (Obermiller [008B], wherein the assembly is formed of polytetrafluoroethylene) or perfluoroalkoxy (PFA) (Obermiller [0083], wherein other polymers can be used, therefore perfluoroalkoxy is therefore a possible option).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the material composition of the first and or second tube of Morsi and Steinke, to be made of or covered with a non-sticking material comprising polytetrafluoroethylene (PTFE) or perfluoroalkoxy (PFA), as taught by Obermiller, for the motivation of using well-known medical-grade and biocompatible materials known to be biostable (Obermiller [0083]).
Morsi in view of Steinke and Obermiller still doesn't teach wherein said first tube comprises one or more side holes.
In related prior art, Brandeis teaches a catheter assembly with an expandable assembly (Brandeis Fig. 7) wherein said first tube (Brandeis Fig. 7, (302)) comprises one or more side holes (Brandeis Fig. 7, (328)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first tube of Morsi in view of Steinke and Obermiller, to include one or more side holes as taught by Brandeis, for the motivation of facilitating releasing medicinal substances (Brandeis [0082]) as done with other side holes (Brandeis Fig. 7, (379)).

Regarding Claim 10, Morsi in view of Steinke, Obermiller and Brandeis teaches the catheter assembly according to claim 8, wherein said first tube (Morsi Fig. 1A, (120)) has an inner diameter ranging from 0.6 to 2.2 mm (Morsi [0046] wherein the joint has a diameter of 0.1-2mm, and therefore the inner diameter of the first tube which the joint slides within would have to be larger than at least 0.1-2mm. It would therefore be obvious that the inner diameter of the first tube would be at least within 0.6-2mm), an outer diameter ranging from 0.8 to 2.8 mm (Morsi [0046] wherein based on the joint size the outer diameter of the first tube would have to be larger than the joint diameter of 0.1-2mm, thus it would be obvious that the outer diameter of the first tube would be at least within 0.8-2.8mm) and a length of 15 to 85 cm (Morsi [0046] wherein the guidewire length is 50-250cm, and therefore it would be obvious that the first tube would be at least 15-85cm to accommodate a majority or all of the guidewire length).

Regarding Claim 11, Morsi in view of Steinke, Obermiller and Brandeis teaches the catheter assembly according to claim 8, wherein said catheter assembly (Morsi Fig. 1A) is conceived to temporary occlude tortuous and/or branched vessel segments in mammals (Morsi [0012] wherein the device is attended for acute (temporary) occlusion within main or branch vessels).

Regarding Claim 16, Morsi in view of Steinke, Obermiller and Brandeis teaches the catheter assembly according to claim 8, wherein said guide wire (Morsi Fig. 1A, (114)) is located .

Allowable Subject Matter
Claims 9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, Morsi in view of Steinke, Obermiller and Brandeis teaches the modified catheter assembly according to claim 8. However, Morsi and Steinke and Obermiller and Brandeis does not disclose or render obvious, alone or in combination with the other prior art of record, wherein said catheter assembly comprises a sliding sleeve accommodating the expandable assembly in a retracted state within said catheter assembly. Therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 12, Morsi in view of Steinke, Obermiller and Brandeis teaches the modified catheter assembly according to claim 8. However, Morsi and Steinke and Obermiller and Brandeis does not disclose or render obvious, alone or in combination with the other prior art of record, wherein said catheter assembly comprises a sliding sleeve accommodating Therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 13, Morsi in view of Steinke teaches the modified guide wire for use in a catheter assembly according to claim 1. However, Morsi and Steinke does not disclose or render obvious, alone or in combination with the other prior art of record, wherein said pivotable joint is an electrically conducting pivotable joint, wherein said guide wire has an insulated conductive core, and wherein said guide wire further comprising comprises: 
a. one or a plurality of contacts positioned on said expandable assembly, wherein each contact comprises an electrode element connected to a conductor, 
b. a power supply capable of selectively generating an electrical signal transmitted to said one or a plurality of contacts via conductive core of said guide wire. Therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 14-15 depend upon Claim 13, therefore would also potentially be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/N.H./Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783